Title: To George Washington from Major Benjamin Tallmadge, 8 November 1779
From: Tallmadge, Benjamin
To: Washington, George


        
          Sir
          Bedford [N.Y.] Novr 8. 1779
        
        Enclosed are dispatches from the C——r’s.
        I am happy that your Excellency has represented the piracys, lately Commited on Long-Island, to the Governors of the States of Connecticut & N. York—I shall inform C——r Senior that proper measures will be taken to put a Stop to such practices. I am with great Esteem your Excellency’s most obedt Servt
        
          Benja. Tallmadge
        
        
          P.S. I am just informed that a Body of the Enemy’s Light Troops have lately moved up to Kings Bridge & that an Excursion into these Parts was meditated Since Genl Howe had left this Q[ua]r[t]e[r] which he undoubtedly protected for some time past.
          
            B.T.
          
        
      